Appeal by employer and insurance carrier from an award to claimant of disability compensation. Appellants contend that the accident sustained by claimant did not arise out of and in the course of his employment. The employer owned a large estate at Huntington, Long Island, upon which the claimant was employed as a superintendent during the daytime and a watchman during the nighttime. Claimant lived on the premises. On the night of the accident he returned from some errand which took him off the premises and when he was about to enter the cottage, where he lived on the estate, he was criminally assaulted by some unknown person. Apparently the assault was committed in the furtherance of the crime of robbery. Appellants contend that claimant was the victim of a personal assault which did not arise out of the employment and had no connection therewith. We think the evidence sustains the finding of the board and that claimant’s injuries arose out of and in the course of his employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.